This is an action in which plaintiff seeks to recover moneys expended by it for legal fees and disbursements in successfully defending a suit brought against it which defendant refused to defend, although *722at the time of the accident plaintiff was covered by a policy of indemnity insurance issued by defendant. The court, after trial, held that the policy did not cover the plaintiff, and found in favor of the defendant. Judgment unanimously affirmed, with costs. No opinion. Present — McAvoy, Townley, Untermyer, Dore and Cohn, JJ.